Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment filed April 21, 2021, claims 1-4, 6-11 and 13-22 are currently pending in the instant application. 

Interview
Applicant contacted the examiner to set up an interview, where a telephonic interview was conducted between the Examiner and Applicant’s Representatives Stephen Frausto, Jian Xiao, and Michelle Bradley on April 19, 2021, wherein the Requirement for Election/Restriction was discussed with regard to the election of species required by the Examiner.

The Examiner contacted Applicant’s representative on April 30, 2021 and requested that Applicant make a telephonic species election regarding the method of claim 15, further comprising an additional step with regards to claims 16 and 17. Applicant elected claim 17 by telephone on April 30, 2021.

Response to Election/Restriction
Applicant's election with traverse of Group III, claim 15, directed to a method of purifying molecules, in the reply filed April 21, 2021; and the election of Species with traverse as follows: 
Species (A): the molecule represented by formula (I), wherein U is biotin and Q is an azide (claim 15);
N-ZN+1)A (claims 2 and 10);
Species (C): wherein the coding region comprises from 6 to 50 nucleotides (claims 3 and 11); and
Species (D): wherein G comprises a sequence represented by (CN-ZN+1)A (claim 10), in the reply filed April 21, 2021.
Supplemental Species (E): wherein the method of claim 15 further comprises the step of sequencing at least one of the pool of the pre-reaction copies of G and the pool of post-reaction copies of 
G (instant claim 17), in a telephonic election on April 30, 2021 is acknowledged.  

The traversal is on the grounds that: (a) Groups IV and V recite a method of purifying molecules according to claim 15, and are dependent from claim 15 (Applicant Remarks, pg. 1, first full paragraph); (b) the molecules of Watts contain an oligonucleotide portion (G) which both encodes the encoded portion of the molecule and identifies the molecule, while the verification molecules of the present application, by contrast, comprise at least one oligonucleotide portion, at least one encoded portion, and at least one verification portion as described in paragraph [0107] of the as-filed Specification; and that Q and U have different functions and structure than D and E because Q and U are clearly in linear sequence, whereas, in Watts, D and E are on flanking ends of the oligonucleotide G (Applicant Remarks, pg. 12, entire page; and pg. 13, first full paragraph); and (c) with respect to the species, Applicant disagrees that the structure lack unity of invention a priori because the present application relates to the field of combinatorial chemistry; and the invention does not pertain to any specific oligonucleotide sequence, or any specific order and type of building blocks (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, entire page).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. However, the Examiner contacted Applicant on April 30, 2021 and requested that Applicant provide a telephonic species election of the method of claim 15, further comprising an additional step such as recited in instant claim 16 or instant claim 17. In a telephonic election of species, Applicant subsequently elected claim 17 on April 30, 2021.
Regarding (b), it is noted that instant claim 15 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including additional structural Regarding Applicant’s assertion that Watts does not teach the structure of formula (I) based on the verification molecule recited in paragraph [0107], the Examiner disagrees. Applicant asserts that Q and U are clearly in linear sequence; however, it is noted that in the instant response, Applicant states that the invention does not pertain to any specific oligonucleotide sequence, or any specific order and type of building blocks (See; Applicant Remarks, pg. 15, first full paragraph). Moreover, the structures of “Q” and “U” are completely unidentified, such that they can have any structure, such that “E” or (B2)k (where k is one or more) can represent Q and/or U (where U can be a functional group, or a portion of Q). Thus, Q and U are in represented as having the structure of formula (I). Applicant asserts that the Q and U have different functions; however, it is noted that the different Groups require the technical feature of a verification molecule according to formula (I), such that the function of the molecule itself, and/or the elements thereof is not germane to the issue of unity of invention. Moreover, the Examiner notes that the molecule of formula (I) is very broadly described, such that there are few specific structural features recited in the claims, and there is no indication that the molecule of Watts is different from the structural features represented by Q and U of the instant invention (e.g., a non-positional building block (Q) having no specific structure is directly attached to a positional building block (B) having no specific structure, which is connected to an oligonucleotide/chromatography agent (U) having no specific structure). Moreover, although Applicant points to paragraph [0107] of the instant as-filed Specification as representative of the structure of a verification molecule, it is noted that paragraph [0107] recites several different embodiments of a verification molecule including features that are not recited within the Groups of inventions. As indicated in the Office Action mailed January 21, 2021, Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a molecule according to formula (I) comprising G-L-(B)k-Q-U, it does not make a contribution over the prior art in view of Watts. Moreover, Group I-VIII do not make a contribution in view of Keefe et al. (US20140315762) as shown in Figures 4C, 4E and 22A-C.
	Regarding (c), please see the discussion supra regarding the technical feature, and the Examiner’s response to Applicant’s arguments. Moreover, the Examiner notes that if the claims are directed to combinatorial chemistry, and the plurality of molecules have different structures, then the verification molecules of formula (I) clearly lack unity of invention a priori.

Claims 1-4, 6-11, 13, 14, 16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 21, 2021.

Therefore, claims 15, 17, 21 and 22 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed October 25, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US18/30536, filed on May 1, 2018, which claims the benefit of US 
Provisional Patent Application 62/500,029, filed May 2, 2017.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicants are reminded of their duty to disclose all information known to them to be material to the patentability as defined in 37 C.F.R. 1.56.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “G” to comprise any structure (e.g., a support, a surface, beads, a well of a well plate, a reaction mixture, etc.), molecule, and/or moiety that 
	The Examiner has interpreted the term “attachment oligonucleotide” to refer to any oligonucleotide that may (or may not) be contained in “G”.
	The Examiner has interpreted the term “L” to refer to a linker having any structure that links “G” directly or indirectly (through some other structure, molecule, and/or moiety) to “(B)k”.
	The Examiner has interpreted the terms “B is a positional building block” and “Q is a non-positional building block” in claim 15 to refer to building blocks having any structure, wherein “B” and “Q” can serve the same and/or different purposes, and/or can have the same and/or different structures including that “B” and “Q” can be different portions of a single polypeptide.
	The Examiner has is not given weight to the term “to form double stranded pool of molecules of formula (I)” of claim 15 because the term is interpreted to simply express the intended result of a process step positively recited (MPEP 2111.04(I)).
	The Examiner has interpreted the term “chromatography agent” in claim 15 to refer to any agent having any structure that can be used in chromatography for the removal of impurities such as, for example a support (e.g., beads, resins, etc.); solvents; molecules (e.g., biotin; a tag or label; an oligonucleotide, etc.); metals or metal ions, etc. (instant published Specification, paragraph [0159]).
	The Examiner has interpreted the steps of claim 15, when U is an oligonucleotide, to comprise: (i) providing a pool of molecules containing at least one verification molecule of formula (I); (ii) removing contaminants by annealing U to T (if present) to form a loop structure; (iii) performing PCR; and (iv) adding a selection agent.
	The Examiner has interpreted the steps of claim 15, when U is a chromatography agent, to comprise: (i) providing a pool of molecules containing at least one verification molecule of formula (I); and (ii) removing contaminants from the verification molecules of formula (I) by performing affinity, immobilized metal ion, metal chelation, size exclusion, normal and/or reverse phase chromatography.
The Examiner has interpreted the terms “pre-reaction copies of G” and “post-reaction copies of G” in claim 17 to refer to any reaction encompassed by the term “comprising” in claim 15 (e.g., providing, annealing, PCR, purification, hybridization, sequencing, etc.).

Drawing Objection
(1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figures 1-5 include differently shaded portion that appear to make up a verification molecule; however, the shaded portions are not identified in the description in the instant published Specification with regard to Figures 1-5 (See; as-filed Specification, paragraphs [0019]-[0023]; [0074]; [0075]; [0077]; [0079] and [0080]). Figure 1 includes a circle attached to a rectangle by a linker, which appears to react with the verification molecule comprising L and B1; however, these elements are not identified in the as-filed Specification (See; as-filed Specification, paragraph [0074]). Figure 2 includes the characters B1’, B1”, B2’, B2”, B3’, and B3”; however, B1’, B1”, B2’, B2”, B3’, and B3” are not identified in the description in the instant published Specification with regard to Figures 2 (See; as-filed Specification, paragraph [0075]). Figure 5 includes what appears to be a substrate comprising a molecule and/or linker of some type; however, these elements are not identified in the description of Figure 5 (See; as-filed Specification, paragraph [0080]). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


(2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: the description of Figure 3, the as-filed Specification indicates that when U is an oligonucleotide and G contains T, then the verification portion Q-U can be added; however, “U” and “T” do not appear in Figure 3 (See; as-filed Specification, paragraph Figure 4, the as-filed Specification describes the conversion of the multifunctional verification molecule by removing the verification portion, Q-U; and that G contains T. It is noted that “U”, “G” and “T” are not identified in Figure 4, such that it is unclear where “U” is appended to the verification molecule, and/or the identity of “G” and “T” (See; as-filed Specification, paragraph [0079]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Markush Objection
Claim 15 is objected to because of the following informalities:  Claim 15 recites the term “by performing at least one of affinity, immobilized metal ion...and reverse phase chromatography”, such that claim 13 improperly states the intended Markush group, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein contaminants are removed by a method selected from the group consisting of affinity purification, immobilized metal ion...reverse phase chromatography, and/or a combination thereof”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 15, 17, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 18-22, 24, 25, 27 and 29 of copending US Patent Application No. 16/649,321, and
(ii)	Claims 10-19 of copending US Patent Application No. 16/306,356.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15, 17, 21 and 22 of US Patent Application 16/608,478, and copending claims of the US Patent Applications encompass a method comprising providing at least one verification molecule of formula (I), and removing contaminants.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15, 17, 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 is indefinite for the recitation of the term “from about 0 to about 120 bases” in line 7 because it is unclear how an oligonucleotide contained in “G” can have zero bases and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “B at position K is identified by one of the coding regions in G” in lines 13-14 because it is unclear what it means for “B” at position “K” to be “identified by one of the coding regions in G” because claim 15, line 10 indicates that “K” is an integer and not a position, such that it is unclear whether the term means that “B” is identified at integer “K”; that “B” part of one of the coding regions, whether the positional building block “B” indicates the location of, beginning of, or is a portion of a coding region; whether the coding regions somehow identify “B” at position “K”; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “annealing oligonucleotide U to T” in lines 21-22 because it is unclear whether annealing occurs between U and T when optional attachment oligonucleotide T is not present and/or is present but has zero bases and, thus, the metes and bounds of the claim cannot be determined. 
Clam 15 is indefinite for the recitation of the term “performing at least one of affinity”, “immobilized metal ion”, “size exclusion” and “normal” in lines 21-22 because it is unclear whether these terms refer to purification methods and, if so, what methods (or steps) are encompassed by the terms. For example, it is unclear what is encompassed by the term “affinity”, and whether the term refers to affinity 
Claims 17 and 21 are indefinite for the terms “at least one of the pool” and “the pool” such as recited in claim 17, line 2. There is insufficient antecedent basis for the terms “at least one of the pool” and “the pool” in the claim because claim 15 recites “a pool of molecules” in line 2.
Claims 17 and 21 are indefinite for the recitation of the terms “pool of pre-reaction copies of G” and “pool of post-reaction copies of G” such as recited in claim 17, lines 1-2 because claim 15 does not recite a “pool of pre-reaction copies of G”, or a “pool of post-reaction copies of G”, such that it is unclear where the “pool of copies of G” originate, what is being sequenced or compared, and which “pre-reaction” and “post-reaction” is being referred to; and whether the terms are the result of a reaction or to the steps of providing, annealing, PCR, performing a purification method, and/or whether the terms refer to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite for the recitation of the term “low” in line 2 because the term “low” is a relative term that renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining what constitutes a “low” reaction yield in one or more reactions steps (e.g., 1%, less than 5%, 40%, 90%, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 recites (in part) “sequencing at least one of the pool of pre-reaction copies of G and the pool of post-reaction copies of G” in lines 1-3. Claim 17 depends from claim 15. It is noted that instant claim 15 does not recite an “at least one of the pool of pre-reaction copies of G and the pool of post-reaction copies of G”. Thus, claim 17 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies 
with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 15, 17, 21 and 22 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Keefe et al. (US Patent Application Publication No. 20140315762, published October 23, 2014).
Regarding claims 15 and 22, Keefe et al. teach oligonucleotide encoded libraries (interpreted as comprising G) and methods of tagging such libraries (Abstract, lines 1-2). Keefe et al. teach that the method includes: (i) providing a headpiece having a first functional group and a second functional group, where the headpiece includes at least one 2’-substituted nucleotide (interpreted as G), wherein a headpiece is a starting oligonucleotide operatively linked to a component of a chemical entity and a building block tag (interpreted as oligonucleotide G); (ii) binding the first functional group of the headpiece to a first component of the chemical entity, wherein the headpiece is directly connected to the first component or indirectly connected to the first component by a bifunctional linkers such as polyethylene glycol (PEG) or –(CH2CH2O)nCH2CH2- (interpreted as a linker L); and (iii) binding the second functional group of the headpiece to a first building block tag to form a complex (interpreted as building block B), wherein steps (ii) and (iii) can be performed in any order and where the first building block tag encodes for the binding reaction of step (ii), thereby providing a tagged library (interpreted as oligonucleotide G; linker linked to G to positional building block B; and a first coding region, claim 15) (paragraphs [0006]; and [0051]). Keefe et al. teach that step (ii) can including joining, binding, or operatively associating the headpiece (interpreted as G) directly to the first component such as a scaffold or a first building block (interpreted as T, or U); or step (ii) includes binding the headpiece indirectly to the first component such as a scaffold or a first building block via a bifunctional linker (interpreted as G-L-B), wherein the method includes binding the headpiece with the first functional group of the linker and binding the first component with the second functional group of the linker (interpreted as Q) (paragraph [0010]). Keefe et al. teach that the method can further comprise: (iv) binding a second building block tag to the 5’-terminus or 3’-terminus of the complex; and (v) binding a second component (e.g., a first building block or a second building block) of the chemical library to the first component, where steps (iv) and (v) can be performed in any order, and wherein the second building block encodes for the binding reaction of step (v), wherein step (iv) can further include purifying the complex and reacting the complex with a polynucleotide kinase to form a phosphate group on the 5’-terminus prior to binding the second building block tag (interpreted as step (iv) can including reacting the complex with a hydrolyzing agent to release the protecting group from the complex prior to binding the second building block tag to the complex (interpreted as a second coding region; and a non-positional building block Q attached to B; interpreting the deprotected moiety as chromatography agent U; and formula (I) of G-L-(B)k-Q-U, claim 15) (paragraph [0011]). Keefe et al. teach the invention features methods to identify and/or discover a chemical entity, the method including tagging a first library including an oligonucleotide-encoded chemical entity including steps (i)-(iii), and optionally steps (iv)-(v), and selecting for a particular characteristic or function such as selecting for binding to a protein target (interpreted as performing affinity) including exposing the oligonucleotide-encoded chemical entity or chemical entity to the protein target such as by using size exclusion chromatography; and that the complex includes a headpiece (interpreted as G), a building block tag, wherein the tag includes from 5 to 20 nucleotides (interpreted as B), a 2’-substituted nucleotide at the 5’ end, and a 2’-substututed nucleotide at the 3’ terminus (interpreted as attachment T); and wherein the headpiece can include a hairpin structure including a single stranded hairpin structure (interpreted as annealing U to T to form a loop structure) (interpreted as removing contaminants from the molecule using affinity and/or size exclusion; and annealing U to T to form a loop structure, claim 15) (paragraphs [0021]; and [0028]). Keefe et al. teach that the headpiece can have any useful structure, and can be 1 to 100 nucleotides in length, single-stranded or double-stranded, and can consist of natural or modified nucleotides (interpreted as G being at least partially single-stranded, claim 15) (paragraph [0135], lines 1-6). Keefe et al. teach in Figures 4A-4E, exemplary complexes, wherein Figures 4C and 4D are schematics for complexes having a single-stranded hairpin oligonucleotide headpiece (interpreted as G is single-stranded), wherein the linker and small molecule (interpreting the small molecule as U or T, and a chromatography agent) are connected to the internal positions (Fig. 4C) or the 3’-terminus (Fig. 4D) of the headpiece; and where Figure 4E shows an exemplary method for tagging libraries having a hairpin oligonucleotide headpiece, where the star refers to a chemical moiety and “Y” at the 3’-terminus refers to a protecting group, wherein the oligonucleotide tags are labeled 1-4, and the adapter sequence is the black line at the 5’-terminus (interpreted as a molecule of formula (I); and G-L-(B)k-Q-U, claim 15) (paragraph [0067]; and Figures 4A-4E). Figures 4C and 4E are shown below:

    PNG
    media_image1.png
    258
    561
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    67
    749
    media_image2.png
    Greyscale

                               Figure 4C                                                            Figure 4E
Keefe et al. teach that Figures 17A-17C show the synthesis of 5’-biotinylated, “single-click” templates; while Figures 18A-18C provide an exemplary assay for the “read-through” of a “single-click” template, wherein Figure 18A shows a FAM-labeled primer is annealed to the biotinylated template (interpreting biotin as U, and a chromatography agent) and is incubated with the template-dependent polymerase, the complexes are subsequently incubated with streptavidin beads, washed, eluted with NaOH, and the neutralized (interpreted as removing contaminants, claim 15) (paragraphs [0084]-[0085]; and Figures 17 and 18). Figures 17A and 18A are shown below:

    PNG
    media_image3.png
    273
    617
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    547
    968
    media_image4.png
    Greyscale

                                  Figure 17A                                                         Figure 18A
Keefe et al. teach in Figures 22A, 22B, and 22C, schematics of chemical ligation with orthogonal chemistry: Figure 22A is a schematic of the chemical ligation strategy for DNA encoded tags that (i) utilizes two successive orthogonal chemistries for (ii) available read-through strategies, each tag contains two orthogonal reactive groups indicated by the differing symbols for the 5’-terminus and the 3’-terminus of each tag, wherein each cycle of ligation includes the addition of one or more building blocks (BBA, BBB, and BBC), which are encoded by Tag A, B, and C (interpreted as building blocks B and Q, and attachment T), respectively; Fig 22B is a schematic of the template polymerization “read-through” of a template generated by the orthogonal chemical ligation of the orthogonal chemical ligation of orthogonal DNA tags to generate cDNA from which the sequence of tags can be deduced; and Figure 22C is the same as Figure 22B but includes a self-priming tail piece, which can be rendered double-stranded by restriction digestion to facilitate strand separation during PCR amplification (interpreted as k-Q-U, claim 15) (paragraph [0089], and Figures 22A-22C). Figures 22A, 22B, and 22C are shown below:

    PNG
    media_image5.png
    155
    857
    media_image5.png
    Greyscale
Figure 22A

    PNG
    media_image6.png
    232
    890
    media_image6.png
    Greyscale
Figure 22B

    PNG
    media_image7.png
    236
    854
    media_image7.png
    Greyscale
Figure 22C
Keefe et al. teach that one benefit of chemical ligation is that solid phase synthesis of such oligonucleotides can be optimized to support efficient ligation yield (interpreted as calculating the yield; and identifying a low yield); and that the efficacy of chemical ligation can be tested by any useful method such as liquid chromatography-mass spectrometry, RT-PCR analysis, and/or PCR analysis (interpreted as calculating the yield; and identifying a low yield; performing PCR; and normal or reverse phase chromatography, claims 15 and 22) (paragraph [0147], lines 6-12). Keefe et al. teach that before or after the ligation step, the complex can be purified to remove unreacted headpiece or tags that can result in cross-reactions and introduce “noise” into the encoding process, it can be purified to remove any reagents or unreacted starting material that can inhibit of lower the ligation activity of the ligase, and/or entities that are introduced into a chemical or ligation step can be removed to enable the subsequent chemical or ligation step (interpreted as removing contaminants, claim 15) (paragraph [0154]).
	Regarding claims 17 and 21, Keefe et al. teach that for a viable chemical ligation strategy to produce DNA-encoded libraries, the resultant complex should be capable of undergoing PCR or RT-PCR for further sequencing applications (interpreted as copies and sequencing); and that for short chemically co-reactive pair linker resulting in a a triazole-linked oligonucleotide, the resultant template was reverse transcribed and analyzed by LC-MS, wherein the MS analysis showed an approximate 1.7:1 ratio, suggesting a 50-60% yield for the RT reaction (Fig. 11C); and that for comparison, reverse transcription (RT) of the control having an all-DNA template produced the extended primer in an amount roughly equivalent to the template, suggesting close to a 100% yield (Fig. 11B) (interpreted as sequencing at least one of the pool of pre-reaction and post-reaction copies of G; and comparing the pool of pre-reaction copies of G and the pool of post-reaction copies of G, claims 17 and 21) (paragraph [0214]). Keefe et al. teach primer extension reactions using polymerase enzymes can be performed to demonstrate that ligated tags are readable and therefor the encoded information is recoverable to post-selection amplification and sequencing (Fig. 15C) (interpreted as copies of G; and sequencing at least one of the pool of pre-reaction and post-reaction copies of G, claim 17) (paragraph [0237], lines 12-17; and Figure 15C).
Keefe et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




	Claims 15, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US Patent Application 20120245040, published September 27, 2012) in view of Liu et al. (US Patent Application Publication No. 20170022551, published January 26, 2017). 
Regarding claims 15, Morgan et al. teach a method of synthesizing libraries of molecules which include an encoding oligonucleotide tag (interpreted as pools of molecules; and G comprises an oligonucleotide, claim 15) (Abstract). Morgan et al. teach a method of synthesizing a molecule comprising or consisting of a functional moiety which is operatively linked to an encoded oligonucleotide (interpreted as oligonucleotide G), comprising the steps of: (1) providing an initiator compound consisting of a functional moiety comprising n building blocks (interpreted as building blocks B and Q), wherein n is an integer of 1 or greater, wherein the functional moiety comprises at least one reactive group, and wherein the functional moiety is operatively linked to an initial oligonucleotide (interpreted as oligonucleotide G); (2) reacting the initial compound with a building block comprising a least one complementary reactive group that is complementary to the reactive group of step (1) (interpreted as building blocks B and Q, and encompassing linkers L); (3) reacting the initial oligonucleotide with an incoming oligonucleotide (interpreted as encoding region) which identified the building block of step (2) in the presence of an enzyme which catalyzes ligation of the initial oligonucleotide and the incoming oligonucleotide (interpreted last building block reactive group as chromatography agent U), thereby producing a molecule which comprises n+1 building blocks which is operatively linked to the encoding oligonucleotide, wherein the steps 1-3 can be repeated one or more times (interpreted as a pool of molecules; formula (I); at least two coding regions; and G-L-B-Q-U, claim synthesizing a library of compounds, wherein the method can comprise providing a solution comprising m initiator compounds, wherein the compounds comprise a functional moiety and two or more building blocks operatively linked to an oligonucleotide which identifies the structure of the functional moiety; and wherein m is an integer of one or greater (interpreted as a pool of molecules; oligonucleotide G; positional building block B; and non-positional building block Q, claim 15) (paragraph [0008], lines 1-11). Morgan et al. teach in Figure 2, the representation of oligonucleotide ligation using a splint strand, wherein the splint is a 12-mer oligonucleotide with sequences complementary to the single-stranded initial oligonucleotide and the single-stranded incoming oligonucleotide (paragraph [0016]; and Figure 2). Figure 2 is shown below: 

    PNG
    media_image8.png
    132
    877
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    214
    524
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    151
    756
    media_image10.png
    Greyscale

Figure 2
Morgan et al. teach that the encoding oligonucleotides are single-stranded or double-stranded oligonucleotides (interpreting oligonucleotide (G) as at least partially single-stranded, claim 15) (paragraph [0009], lines 14-16). Morgan et al. teach a compound of formula (I), as shown below:

    PNG
    media_image11.png
    174
    176
    media_image11.png
    Greyscale

where X is a functional moiety comprising one or more building blocks (interpreted as B and Q, and chromatography agent U); Z is an oligonucleotide attached at its 3’-terminus to B (interpreted as G); Y is an oligonucleotide which is attached at its 5’-terminus to C (interpreted as oligonucleotide U); A is a functional group that forms a covalent bond with X; B is a functional group that forms a bond with the 5’-end of Y; D, F, and E are each, independently, a bifunctional linking group (interpreted as linker L); and S is an atom or a molecular scaffold (interpreted as chromatography agent U) (paragraph [0012]). purified during any cycle prior to initiation of the final cycle, or after the final cycle and prior to any use of the compounds, wherein purification can, for example, remove unreacted or excess reactant and the enzyme employed of oligonucleotide ligation including by any method suitable for separating the products from other species present in solution such as liquid chromatography (interpreted as encompassing normal or reverse phase chromatography, claim 15) (paragraph [0067]). Morgan et al. teach that a variety of screening approaches can be used to obtain ligands that possess high affinity for one target but significantly weaker affinity for another closely related target (interpreted as performing affinity, claim 15) (paragraph [0116], lines 1-3). Morgan et al. teach a method for identifying a compound that binds a biological target comprising the steps of: (a) contacting the biological target with a compound library of the invention; (b) removing library members that do not bind the target (interpreted as affinity purification, and removing contaminants); (3) amplifying the encoding oligonucleotides of at least one member of the compound library which binds the target; (4) sequencing the encoding oligonucleotides of step (3); and using the sequences determined in step (4) to determine the structure of the functional moieties of the members of the compound library that bind to the biological target (interpreted as affinity purification; removing contaminants; and amplifying and sequencing, claim 15) (paragraph [0013]). Morgan et al. teach that the invention provides several advantages in the identification of molecules having a desired property, such as the use of a range of chemical reactions for construction the molecules in the presence of an oligonucleotide tag, and they enable the synthesis of libraries having a large number of copies of each member, thereby allowing multiple rounds of selection against a biological target while leaving a sufficient number of molecules following the final round for amplification and sequencing of the oligonucleotide tags (interpreted as performing PCR; and sequencing and comparing a pool of pre-reaction copies of G and post-reaction copies of G, claims 15, 17 and 21) (paragraph [0014]).
Morgan et al. do not specifically exemplify identifying low yield reaction steps (instant claim 22).
Regarding claim 22, Markarov et al. teach the preparation of DNA molecules, such as a library, using a stem-loop oligonucleotide, such that the DNA molecule are suitable for amplification and are not hindered by the presence of the palindrome (adaptor-dimers) (Abstract). Markarov et al. teach in Figure 11A a standard adaptor formed by two different oligonucleotides, wherein one has the 5’ phosphate group, wherein because both ends of the standard adaptor can be ligated to DNA and form adaptor-adaptor conjugates (a dominating product of the reaction), a number of undesirable products can be high, and the yield of desirable molecules can be low (interpreted as identifying low yield reactions, claim 22) (paragraph [0175]; and Figure 11A). Markarov et al. teach an inert oligonucleotide for attachment to a double stranded molecule such that it renders the oligonucleotide-ligated molecule capable of being modified such as amplified including by PCR, wherein the inert adaptor comprises a stem-loop oligonucleotide, wherein the inertness of the stem-loop oligonucleotide is at least partially a result of the dormant nature of its unique structure, biochemical properties, and/or physico-chemical characteristics (paragraphs [0020], lines 5-9; and [0021], lines 1-6).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using an inert adaptor comprising a stem-loop oligonucleotide as exemplified by Markarov et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying a compound that binds to a biological target including amplification and sequencing as disclosed by Morgan et al. to include an inert adaptor comprising a stem-loop oligonucleotide for attachment to a double stranded molecule as taught by Markarov et al., with a reasonable expectation of success in performing PCR in a single enclosed reaction container without any intermediate liquid handling; in improving methods for identifying compounds that bind to a biological target; and/or in identifying molecules having a desired property by 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.
	
Conclusion
Claims 15, 17, 21 and 22 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639